Title: To Alexander Hamilton from Thomas Parker, 27 November 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Camp near Harpers ferry 27th Novr 1799
          
          I take the Liberty to Inclose Two letters of Recommendation in favour of Mr. Wm Hedgeman Thom
          I have no personal Acquaintance with the young Gentleman but from the Characters of the Gentlemen who have Recommended him I presume he woud make a Valuable officer
          As Genl Pinckney has not arrived I must Beg leave again to solicit you to have the Vacancies in my Regt filled as I am anctious to compleat the Regiment this winter. You will also verry much oblige me by having the arrangement of the Officers sent on—
          with the Highest Respect I have the Honor to be Sir Your Obedt Servt
          
            Thomas Parker
          
        